DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 48-67 will be examined on the merits.  Claims 1-47 have been canceled.  No claims are currently withdrawn from consideration.  This application is a Divisional of U.S. Application No. 14/900,260, now U.S. Patent No. 10,392,670, which is a 371 of PCT/US14/47914, which claims benefit of U.S. Provisional Application 61/858,495, filed July 25, 2013. 

Double Patenting
Nonstatutory Obviousness-type Double Patenting Rejections
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
With respect to the non-statutory double patenting rejection(s) made in this Office action, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the patent’s remaining “full statutory term” as defined in 35 U.S.C., without specifying 35 U.S.C. 154 and 173. This is so, because the “full statutory term” inherently is a statutorily defined item.


3.	Claims 48-67 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,392,670 (cited on IDS of 10/28/2019).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,392,670 represent a narrower species of the current claims and this species anticipates the current, more generic claims.  Both sets of claims teach a
composition for detecting bacterial contamination of a platelet sample comprising a single primer pair that, in an amplification reaction with a 16S ribosomal ribonucleic acid (16S rRNA) polynucleotide, amplifies an amplicon of at least about 50 nucleotides in length (see claim 15 of the ‘670 patent), and a single detectable probe that hybridizes to either strand of the amplicon, wherein the single primer pair has first and second primers that flanks the amplicon that comprises a conserved sequence to which the detectable probe hybridizes, wherein the first and second primers each hybridize to a separate conserved region of the 16S rRNA polynucleotide that is identical among at least five bacterial genera, the conserved regions being selected from sites within 16S rRNA of Staphylococcus aureus (GenBank accession Number NC_007622) or a corresponding region in a genome of any of the at least five bacterial genera, wherein hybridization of the single detectable probe to either strand of the amplicon yields a 
composition that comprises a single detectable probe that comprises at least about 10 contiguous nucleotides of a sequence as set forth in Table 3, or a complement thereof (see claim 16 of the ‘670 patent).  The claims of U.S. Patent No. 10,392,670 also teach methods of using the composition for detecting bacterial contamination of a platelet sample by any of at least five different bacterial genera, comprising subjecting the sample to a nucleic acid amplification reaction under conditions to yield a detectable amount of an amplicon of no more than about 800 bases in a single reaction mixture, and detecting hybridization to the amplicon by the probe.  It is noted that there is no prohibition of double patenting since the non-elected product claims in the parent application, 14/900,260, are distinct from the current product claims. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 48-67 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
It is vague and indefinite what is meant by the phrase "at least about 50 nucleotides in length" recited in independent claims 48 and 60, or "at least about 10 contiguous nucleotides of a sequence" as recited in independent claim 60.  Similar language appears in claims 55, 57, 59, 60, 63, 66 and 67, including “less than about 30” 
In addition, claims 49 and 65 recite the limitations regarding the single primer pair wherein “the first primer comprises a sequence as set forth in SEQ ID NO: 4, 7 or 9, or a complement thereof and the second comprises a sequence as set forth in SEQ ID NO: 5, 6, 8 or 10, or a complement thereof”.  As the sequences of SEQ ID NOs: 4 and 8 appear to be reverse complements of each other, it is not clear how this combination of primers in a single primer pair would be capable of generating an amplicon of at least about 50 nucleotides in length from the 16S rRNA polynucleotide. 
Finally, claims 57 and 60 recite the limitations “wherein the single detectable probe comprises at least about 10 contiguous nucleotides of a sequence as set forth in Table 3, or a complement thereof”.  For clarity, claims are to be complete in themselves, including with references to figures or tables, and thus incorporation by reference “is permitted only in exception circumstances where there is no practical way to define the 

Subject Matter Free of the Prior Art
6.	Claims 48-67 are free of the prior art, as no prior art was found that teaches or suggests a composition comprising a single primer pair and a single detectable probe for detecting bacterial contamination of a platelet sample, wherein the single primer pair hybridizes to any of a number of separate conserved regions of 16S rRNA that are identical among at least five bacterial genera and amplifies an amplicon of at least 50 nucleotides in length as claimed, and the single detectable probe hybridizes to either strand of the amplicon and yields a detectable signal indicative of bacterial contamination of the platelet sample by any of the at least five bacterial genera.  In addition, no prior art was found that teaches or suggests a composition wherein the probe comprises at least 10 contiguous nucleotides of a sequence as set forth in Table 3, or a complement thereof.  The closest prior art of Bergeron et al. (U.S. Patent Pub. No. 2012/0035071, cited on IDS of 10/28/2019) teaches methods for detecting a microbial species or genus in a platelet sample using primers designed to amplify a group of the major bacterial species encountered as contaminants of platelet concentrations (see paragraph 116, lines 16-24 and Table 14, p. 97).  However, Bergeron does not teach a composition for amplifying and detecting bacteria among any one of at least five different bacterial genera using a single primer pair and a single detectable probe to generate and detect an amplicon comprising a conserved region of 16S rRNA polynucleotide.  Furthermore, Bergeron does not teach using a primer pair 
	The next closest prior art of Ramirez-Arcos et al. (U.S. Patent Pub. No. 2008/0268432, cited on IDS of 10/28/2019) teaches methods for detecting, qualifying and quantifying a bacterial contaminant in a platelet sample, namely Staphylococcus epidermidis using PCR primers and a specific dual-labeled probes in a real-time quantitative PCR assay (see Abstract, paragraph 9, paragraph 16, lines 1-11, paragraph 30, lines 1-6, paragraph 31, lines 1-4 and Figure 3A and 3B).  However, Ramirez-Arcos fails to teach a method for amplifying and detecting bacteria among any one of at least five different bacterial genera using a single primer pair and a single detectable probe to generate and detect an amplicon comprising a conserved region of 16S rRNA polynucleotide, wherein the primer pair hybridizes to any of a number of separate conserved regions of 16S rRNA as currently claimed. 
	Another reference of particular interest is Cruz et al. (U.S. Patent Pub. No 2013/0157265).  Cruz teaches compositions and methods for detecting the presence and type of bacteria present in a sample by means of sequencing the 16S bacterial ribosomal gene, and further teaches a primer used in sequencing, SEQ ID NO: 5, that is identical to claimed SEQ ID NO: 8.  It is noted that claimed SEQ ID NO: 8 is the reverse complement of claimed SEQ ID NO: 4, wherein both primers hybridize to positions 974-993 of the 16S rRNA gene of Staphylococcus aureus (see attachment for the GenBank complete sequence of the 16S rRNA gene of S. aureus).  However, Cruz does not teach any 

Conclusion

7.	Claims 48-67 are rejected on the grounds of nonstatutory obviousness-type double patenting.  In addition, claims 48-67 are rejected under 35 U.S.C. 112(b) as being indefinite, as discussed above.  However, claims 48-67 are free of the prior art, as also discussed above.

Correspondence

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/David C Thomas/
Primary Examiner, Art Unit 1637